 


109 HR 3370 IH: Arab Bank Accountability Act
U.S. House of Representatives
2005-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3370 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2005 
Mr. Weiner (for himself, Mr. Crowley, Mrs. Maloney, and Ms. Berkley) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require the Secretary of the Treasury to take certain actions with regard to the Arab Bank, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Arab Bank Accountability Act. 
2.Release of documents and information 
(a)In generalThe Secretary of the Treasury shall release any documents and information in the possession of the Secretary relating to the Arab Bank, including any branch or agency (as defined in section 1(b) of the International Banking Act of 1978) of the Arab Bank, concerning any activities of the Arab Bank that are subject to the regulation of the Secretary under subchapter II of chapter 53 of title 31, United States Code, including any records derived by the Secretary under section 5318(k)(3) of such title, and any records derived from any investigation by the Secretary of any possible violations by the Arab Bank, or any such branch or agency, of any provision of such subchapter or any other Federal law. 
(b)Exception for ongoing criminal or other investigationSubsection (a) shall not apply to the release of any documents or information which the Secretary determines would impede or hinder a criminal or civil investigation of the Arab Bank by the Secretary or another Federal law enforcement agency. 
3.Blocking of Arab Bank assets in the United StatesUnder the authorities designated in Executive Order Numbered 13224 of September 23, 2001 (relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism), the President shall block all property and interests in property of the Arab Bank within the United States, including any branch or agency (as defined in section 1(b) of the International Banking Act of 1978) of the Arab Bank, and any such property or interests in property shall be available for payment of any judgment of any court in the United States of competent jurisdiction against the Arab Bank for money damages, which may include economic damages, solatium, and damages for pain and suffering, in any civil action against the Arab Bank by any victims of any terrorist act which the judgment of the court determines was supported by the Arab Bank or with which the Arab Bank was in any other way connected. 
4.Dissolution of charterAfter any judgment referred to in section 3 becomes final, the Board of Governors of the Federal Reserve System and the Comptroller of the Currency shall take any action necessary to terminate any branch or agency of the Arab Bank in the United States under the International Banking Act of 1978 and to prohibit the Arab Bank from maintaining any interest in any commercial lending company within the United States.   
 
